                       Case 1:20-cv-03023-LJL Document 18 Filed 07/08/20 Page 1 of 3

                                            MINTZ     &     GoLD       LLP
                                                  ATIORNEYS AT LAW

STEVEN    w. GoLD                               600 'THIRD AVENUE                               SENIOR COUNSEL
STEVEN G . MINTZ*                                                                 JAcKA. HoRN
                                                   25TH     FLOOR
ALAN KATZ                                                                         NOREEN E. COSGROVE
JEFFREY   D.   POLLACK*                    NEw YoRK, NEw YoRK 10016               MATIHEW        s. SEMINARA
ELLIOT G. SAGOR                                                                   TIMOTHY J. QUILL, JR.
IRA LEE   SoRKIN                                                                   JULIA B. MiLNE
LoN JACOBS                                     TELEPHONE   (212) 696-4848
STEVEN A. SAMIDE                               FACSIMILE   (212) 696-1231                       OF COUNSEL
Scorr A. KLEIN
TERENcE      W.   McCoRMICK                     www.mintzandgold.com               HONORABLE VITO J. TITONE (dec.)
                                                                                    (NY State Court of Appeals 1985-1998)
ROBERT B. LACHENAUER
ROGER L. STAVIS                                                                    HARVEY J. HOROWITZ (dec.)
CHARLES A. Ross**
                                                                                   HONORABLE HOWARD MILLER
KEVIN   W.   GOERING                                                                (NY Appellate Div. 1999-2010 [ret.])
RICHARD M. BRESLOW
                                                                                   AMIT SONDHI*
KEVIN M. BROWN
                                                                                   ERIC    M.   KUTNER
ALEXANDER H. GARDNER
                                                                                   NEAL M. GOLDMAN
HEATH LORING
PETER GUIRGUIS
                                                                                   ANDREW       P.   NAPOLITANOt

ANDREW R. GOTIESMAN
                                                                                   tAnMIITED TO PRACTICE ONLY BEFORE ALL
RYANW. LAWLER*
ADAM    K.   BRODY                                                                  COURTS IN NEW JERSEY AND ALL FEDERAL COURTS

MARIA EVA GARCIA*                                                                   IN   NEW YoRK CITY
GABRIEL ALTMAN
ANDREW E. STECKLER
ALEX J. 0TCHY*
CECEM. COLE


*ALSO ADMITTED IN NEW JERSEY
                                                                 July 8, 2020
**ALso ADMIITED IN FLORIDA


    ViaECF
    Hon. Lewis J. Lim an
    500 Pearl Street, Room 701
    New York, NY 10007

                          Grossman Enterprises LLC v. Hubbard Broadcasting, Inc. et al,
                          1:20-cv-03023-LJL

    Dear Judge Liman:

           This firm represents Defendant NYP Holdings, Inc. ("NYP"), publisher of the
    New York Post. I write to make an application on behalf of all of the Defendants in the
    action to adjourn the Initial Pre-trial Conference in this matter, which is currently
    scheduled to take place by telephone on July 24, 2020, at 11:30 a.m. The Defendants
    respectfully and jointly request that the Initial Pre-trial Conference be adjourned until
    some date be determined by the Court after August 7, 2020. 1 Plaintiff's counsel have
    advised that they will consent to such an adjournment.

    1
           I have conferred with the attorneys for Defendants Getty Images, Inc. ("Getty Images"), Hubbard
    Broadcasting, Inc. ("HBI"), ReelzChannel, LLC ("Reelz"), AMS Pictures, Inc. ("AMS"), Shutterstock,
                     Case 1:20-cv-03023-LJL Document 18 Filed 07/08/20 Page 2 of 3


      MINTZ     &   GoLD LLP
            ATTORNEYS AT LAW


          Hon. Lewis J. Lim an
          July 8, 2020
          Page 2 of3


                 I also write to request that the Court enter an order directing that the time for
          Defendants to answer, move, or file a letter indicating an intention to move under Rule
          12, Fed. R. Civ. P., with respect to the Complaint be adjourned from the current date of
          July 14, 2020, to July 28, 2020. Plaintiff has agreed to this schedule as well.

                 The reason for the foregoing request is that counsel have been engaged in
          settlement discussions and require additional time to facilitate a further voluntary
          disclosure of certain financial and other otherwise confidential information.

                 There was one previous request by letter motion for an extension of the foregoing
          deadlines that the Court approved and so ordered on June 1, 2020 (ECF Doc. No. 16).

                  Accordingly, Defendants respectfully request that the Court: (1) reschedule the
          Initial Pre-trial Conference, currently scheduled for July 24, 2020, to a date after August
          7, 2020, such request being made upon the consent of all parties, with the understanding
          that a proposed Case Management Plan and Scheduling Order would be jointly submitted
          on or before July 31, 2020, and (2) so order that the time for all Defendants to answer,
          move, or file the pre-motion letter described in the Court's April20 Order and the
          Court's individual rules of practice is extended until July 28, 2020. Plaintiff consents to
          this schedule.

Application GRANTED. The Initial Pretrial Conference              Respectfully submitted,
previously set for July 24, 2020 is ADJOURNED to
August 18, 2020 at 12:00 p.m. It will proceed
telephonically. The parties are directed to call (888)
251-2909 and use access code 2123101.
                                                                   ~'V iOV~
                                                                  Steven G. Mintz
No further extensions.

                      7/8/2020




          Inc. ("Shutterstock"), Rex Features Limited ("Rex"), and Zuma Press, Inc. ("Zuma"), who have not yet
          appeared in the action, but who I can represent are in agreement with the proposed realignment of the
          dates to respond to the Complaint and to appear for the Initial Pre-trial Conference. Each attorney is
          copied on this letter and has consented to this letter.
             Case 1:20-cv-03023-LJL Document 18 Filed 07/08/20 Page 3 of 3


MINTZ   &   GoLD       LLP
    ATTORNEYS AT LAW


  Hon. Lewis J. Liman
  July 8, 2020
  Page 3 of3

  Cc:    David Leichtman, Esq. (Via ECF)
         Counsel for Plaintiff

         Heather Wilde, Esq. (Via E-mail)
         Counsel for Defendant Getty Images, Inc.

         Eleanor M. Lackman, Esq. (Via E-mail)
         Counsel for Defendants Shutterstock, Inc. and Rex Features Limited

         Katherine Wright Morrone, Esq. (Via E-mail)
         J. Douglas Baldridge, Esq. (Via E-mail)
         Counsel for Defendants AMS Pictures, Inc., Hubbard Broadcasting, Inc., and
         ReelzChannel, LLC

         Richard P. Liebowitz, Esq. (Via E-mail)
         Counsel for Zuma Press, Inc.
